Argued December 13, 1928.
Defendant has judgment on a verdict in a suit by an endorsee before maturity of certain trade acceptances and plaintiff has appealed. The court below was of opinion that there was sufficient evidence to go to the jury to determine whether plaintiff was a holder in due course under section 59 of the Negotiable Instruments Act, 1901, P.L. 202, and accordingly submitted the case to the jury.
There are two assignments of error; they violate our rules 22, 24 and 28. If we understand the assignments, neither states any definite ruling made by the court below during the trial.
In such circumstances we cannot be expected to speculate about what was intended by appellant; our rules prescribe ample and adequate methods of raising points that parties desire to have reviewed; these rules should be followed: See Com. v. DeGeorge, 89 Pa. Super. 188; Eason v. U.S. Shipping Board, Ibid 485.
Assignments of error dismissed and appeal quashed. *Page 555